Citation Nr: 1624194	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for paranoid schizophrenia. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1976 and from December 1976 to May 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran provided testimony at a March 2016 Travel Board hearing.  A transcript of the proceeding is of record. 

The Board notes that the Veteran's claim was previously characterized as entitlement to service connection for paranoid schizophrenia.  However, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim has been recharacterized as shown on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO declined to reopen the Veteran's service connection claim for paranoid schizophrenia.  The Veteran did not perfect an appeal of that decision and the decision became final.

2.  Evidence received since the January 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for paranoid schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the claim to reopen, discussion of the duties to notify and assist is not necessary. 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 2008 rating decision, the RO declined to reopen the Veteran' service connection claim for paranoid schizophrenia on the basis that there was no evidence that the Veteran's condition was incurred in or caused by service.  The Veteran submitted a notice of disagreement (NOD) in January 2009 and a statement of case (SOC) was issued in September 2009.  However, the Veteran did not file a timely substantive appeal.  Thus, the January 2008 decision is final. 

Since the January 2008 rating decision, the Veteran has submitted additional treatment records and written statements.  He also provided testimony at the March 2016 hearing.  He testified that he began hearing voices in service after a fellow service member died in a car accident.  The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's lay statements do not prove that his condition is related to service, however, at the very least, they trigger's VA's duty to assist by establishing that an in-service event is potentially linked to his paranoid schizophrenia.  Thus, the Veteran's claim will be reopened.

ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia has been received, to this extent, the appeal is granted.


REMAND

At the March 2016 hearing, the Veteran indicated that he is receiving disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran should also be afforded a VA examination.  Treatment records establish a diagnosis of paranoid schizophrenia.  At the March 2016 hearing, the Veteran testified that he began fighting and hearing voices after his friend died in a car accident.  To date, the Veteran has not been provided a VA examination or medical opinion addressing the etiology of his condition.  Thus, it is necessary to obtain an adequate VA examination and medical opinion determining whether the Veteran's acquired psychiatric disorder, to include paranoid schizophrenia is related to service. 

Since the record is being returned it should be updated to include VA treatment records compiled since February 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his acquired psychiatric disorder, to include paranoid schizophrenia.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

3. After completion of the above and after any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his acquired psychiatric disorder, to include paranoid schizophrenia.  The claims folder should be made available to the examiner for review.  The examiner should specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's condition originated in service or are otherwise attributable to service.  In providing an opinion, the examiner should consider the Veteran's allegations regarding the death of his friend and symptoms in service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


